EDWARD N. SCRUGGS, Retired Circuit Judge.
This is a termination of parental rights case.
The mother appealed and, through able counsel, admits that the seven-year-old child is dependent, but contends that the trial court should not have terminated such rights since another viable alternative thereto existed.
“Once dependency is found, the court must decide if less drastic measures than termination of parental rights would better serve the best interests of the child.” Matter of Burnett, 469 So.2d 627 (Ala.Civ.App.1985). In making such a decision, the trial court must weigh the evidence concerning any proffered alternative against the evidence regarding termination and decide which is in the child’s best interests. We have carefully read the record on appeal and have studied the helpful briefs of the respective attorneys. We conclude that the trial court did not abuse its discretion in entering the final judgment in this case. The State presented clear and convincing evidence that no viable alternative existed other than the termination of the mother’s parental rights as to this child.
We affirm.
The foregoing opinion was prepared by Retired Circuit Judge EDWARD N. SCRUGGS while serving on active duty status as a judge of this court under the provisions of section 12-18-10(e), Code 1975, and this opinion is hereby adopted as that of the court.
AFFIRMED.
All the Judges concur.